MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Feb 06 2018, 9:42 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Christopher P. Phillips                                  Steven Knecht
Phillips Law Office P.C.                                 Vonderheide & Knecht, P.C.
Monticello, Indiana                                      Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Janet Freels,                                            February 6, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         91A04-1708-SC-1990
        v.                                               Appeal from the White Superior
                                                         Court
James F. Koches and Sunset                               The Honorable Robert B. Mrzlack,
Builders, Inc.,                                          Judge
Appellee-Defendant.                                      Trial Court Cause No.
                                                         91D01-1602-SC-82



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 91A04-1708-SC-1990 | February 6, 2018            Page 1 of 4
                                        Statement of the Case
[1]   Janet Freels appeals the small claims court’s denial of her Indiana Trial Rule

      60(B)(2) motion for relief from judgment.1 Freels raises a single issue for our

      review, which we restate as whether the court abused its discretion when it

      denied her motion for relief from judgment. As Freels filed her motion outside

      the one-year timeframe required by Trial Rule 60(B), we affirm the court’s

      denial of her motion.


                                  Facts and Procedural History
[2]   In February of 2016, Freels filed a small-claims action against James F. Koches

      and Sunset Builders, Inc. (collectively, “Sunset”).2 On May 9, the court entered

      its order for Sunset and against Freels. More than one year later, on May 22,

      2017, Freels filed her Trial Rule 60(B)(2) motion for relief from the May 9,

      2016, judgment. Freels further requested that the small claims court transfer

      her case to the court’s plenary docket and consolidate it with a separate civil

      action she had recently filed on that docket against Sunset. The small claims

      court denied Freels’ Trial Rule 60(B)(2) motion, and this appeal ensued.




      1
        Freels’ brief and construction of the record on appeal conflate her appeal from the small claims court’s
      denial of her motion for relief from judgment in 91D01-1602-SC-82 with her appeal from the White Superior
      Court’s final judgment in 91D01-1703-PL-11. But Freels has not requested that this Court consolidate those
      two proceedings and judgments into one appeal. As such, we have separately addressed each appeal and
      have partitioned our review of the record and the briefs accordingly.
      2
       Freels has not included the chronological case summary in the record on appeal, contrary to Indiana
      Appellate Rule 50(A)(2)(a). Nonetheless, the dates relevant to this appeal are not disputed.

      Court of Appeals of Indiana | Memorandum Decision 91A04-1708-SC-1990 | February 6, 2018         Page 2 of 4
                                     Discussion and Decision
[3]   Freels appeals the small claims court’s denial of her motion for relief from

      judgment. According to the Indiana Supreme Court:


              The burden is on the movant to establish ground for Trial Rule
              60(B) relief. A motion made under subdivision (B) of Trial Rule
              60 is addressed to the “equitable discretion” of the trial court; the
              grant or denial of the Trial Rule 60(B) motion “will be disturbed
              only when that discretion has been abused.” An “[a]buse of
              discretion will be found only when the trial court’s action is
              clearly erroneous, that is, against the logic and effect of the facts
              before it and the inferences which may be drawn therefrom.”


      Smith v. Smith (In re P.S.S.), 934 N.E.2d 737, 740-41 (Ind. 2010) (citations

      omitted; alteration original to Smith). Trial Rule 60(B)(2) provides that a party

      may move to be relieved from a prior judgment on the basis of newly

      discovered evidence that by due diligence could not have been discovered in

      time for a motion to correct error under Trial Rule 59. However, Trial Rule

      60(B) further declares that such a motion “shall be filed . . . not more than one

      year after the judgment . . . was entered . . . .”


[4]   Freels filed her May 22, 2017, motion for relief from judgment under Trial Rule

      60(B)(2) more than one year after the small claims court entered its May 9,

      2016, judgment against her. Accordingly, Freels’ motion for relief from

      judgment under Trial Rule 60(B)(2) was untimely. Indeed, Freels provides no

      argument, let alone argument supported by cogent reasoning, to the contrary on

      appeal. See Ind. Appellate Rule 46(A)(8)(a). As such, the small claims court


      Court of Appeals of Indiana | Memorandum Decision 91A04-1708-SC-1990 | February 6, 2018   Page 3 of 4
      did not err when it denied Freels’ untimely motion for relief from judgment

      under Trial Rule 60(B)(2), and we affirm the court’s denial of that motion.


[5]   Affirmed.


      Mathias, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 91A04-1708-SC-1990 | February 6, 2018   Page 4 of 4